Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on December 07, 2020 in which claims 1-9 are presented for examination; of which claim 1 was amended.

Response to Arguments
Applicant's arguments filed on December 07, 2020 have been fully considered but they are not completely persuasive. Therefore, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph remains.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 has two period.  Each claim begins with a capital letter and ends with a period. ... Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps (See MPEP 608.01(m) Form of Claims). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the address" in lines 2 and 28.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the internet browser" in line 29.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 recites the limitation "the platform" in line 30.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4 are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1. Therefore, they are rejected as set forth in paragraph above.

Claim 5 recites the limitation "the platform" in lines 1, 2 and 3-4.  There is insufficient antecedent basis for this limitation in the claim.

5 recites the limitation "the requested service(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the platform" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the internet browser" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites the limitation "the platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the platform" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites “it” in line 2. The pronoun “it” is not permitted in the claim, only what is being referred by “it” should be set forth in the claim.

The term "may be published" in claim 8 is a relative term which renders the claim indefinite.  The term "may be published" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

9 recites the limitation "the platform" in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the countries" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
The Applicant argued that “Claims 2-9 were rejected by the examiner under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AlA). These claims are being resubmitted for examination based on resubmission of the corrected abstract and the corrected claims to meet the requirements of 35 U.S.C .112(b) or 35 U.S.C .112(pre-AIA ).” The Examiner respectfully submits that claims 1-9 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph due to the claimed limitations that render them indefinite as set forth in paragraphs above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 21, 2021